      Case 9:19-cv-00988-GTS-ATB Document 29 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_____________________________________________

LEVI MALLOY,

                              Petitioner,
                                                            9:19-CV-0988
v.                                                          (GTS/ATB)

M. ROYCE, Superintendent of Green Haven
Corr. Facility,

                        Respondent.
_____________________________________________

APPEARANCES:

LEVI MALLOY, 14-A-3996
    Petitioner, Pro Se
Green Haven Correctional Facility
P.O. Box 4000
Stormville, New York 12582

HON. LETITIA A. JAMES                                       LISA E. FLEISCHMANN, ESQ.
Attorney General for the State of New York                  Assistant Attorney General
   Counsel for Respondent
28 Liberty Street
New York, New York 10005

GLENN T. SUDDABY, Chief United States District Judge

                                    DECISION and ORDER

       Currently before the Court in this habeas corpus proceeding filed by Levi Malloy

(“Petitioner”) pursuant to 28 U.S.C. § 2254, is the Report-Recommendation of Chief United

States Magistrate Judge Andrew T. Baxter recommending that the Petition be denied and

dismissed, and that a certificate of appealability be denied. (Dkt. No. 28.) Petitioner has not

filed an objection to the Report-Recommendation, and the deadline by which to do so has

expired. (See generally Docket Sheet.)
       Case 9:19-cv-00988-GTS-ATB Document 29 Filed 10/14/20 Page 2 of 2




        After carefully reviewing the relevant papers herein, including Magistrate Judge Baxter’s

thorough Report-Recommendation, the Court can find no clear-error in the

Report-Recommendation. 1 Magistrate Judge Baxter employed the proper standards, accurately

recited the facts, and reasonably applied the law to those facts. As a result, the

Report-Recommendation is accepted and adopted in its entirety for the reasons set forth therein,

Petitioner’s Petition is denied and dismissed, and a certificate of appealability is denied.

        ACCORDINGLY, it is

        ORDERED that Magistrate Judge Baxter’s Report-Recommendation (Dkt. No. 28) is

ACCEPTED and ADOPTED in its entirety; and it is further

        ORDERED that Petitioner’s Petition (Dkt. No. 2) is DENIED and DISMISSED; and it

is further

        ORDERED that a certificate of appealability is DENIED.

Dated: October 14, 2020
       Syracuse, New York




1
         When no objection is made to a report-recommendation, the Court subjects that
report-recommendation to only a clear error review. Fed. R. Civ. P. 72(b), Advisory Committee
Notes: 1983 Addition. When performing such a “clear error” review, “the court need only
satisfy itself that there is no clear error on the face of the record in order to accept the
recommendation.” Id.; see also Batista v. Walker, 94-CV-2826, 1995 WL 453299, at *1
(S.D.N.Y. July 31, 1995) (Sotomayor, J.) (“I am permitted to adopt those sections of [a
magistrate judge’s] report to which no specific objection is made, so long as those sections are
not facially erroneous.”) (internal quotation marks omitted).
